MORROW, Presiding Judge.
The conviction is for the unlawful possession of intoxicating liquor for the purpose of sale; penalty assessed at confinement in the penitentiary for one year.
The count of the indictment upon which the conviction is based is that charging that appellant “did then and there unlawfully possess, for the purpose of sale, liquor capable of producing intoxication.”
The indictment is insufficient to charge an offense. The subject is discussed in the case of Offield v. State (Tex. Cr. App.) 75 S.W.(2d) 882.
The judgment is reversed, and the prosecution ordered dismissed.